Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to write operation for a variable resistance memory device. The independent claims 1 and 11 recite a semiconductor storage device, comprising: a plurality of word lines that each extend in a first direction and a second direction orthogonal to the first direction, and are spaced apart from one another in a third direction orthogonal to the first direction and the second direction; and a memory pillar that extends in the third direction and penetrates the plurality of word lines, wherein the memory pillar includes an insulating film on an outer side of the memory pillar and in contact with the plurality of word lines, a semiconductor film that is disposed on an inner side of the insulating film, and a variable resistance material film that is disposed on an inner side of the semiconductor film, during a writing operation to change a resistance of a part of the variable resistance material film facing a first word line, a first voltage is applied to the first word line, a second voltage that is higher than the first voltage, is applied to a second word line adjacent to the first word line in the third direction, and a third voltage that is higher than the first voltage and different from the second voltage, is applied to 46PATENT Atty. Dkt. No. TAI/3167US a third word line that is not adjacent to the first word line. The prior art fails to disclose or suggest during a writing operation to change a resistance of a part of a variable resistance material film facing a first word line, the semiconductor storage device applies a first voltage to the first word line, applies a second voltage to a second word line, and applies a third voltage to a third word line. The first, second, and third word lines are stacked above a substrate. The second word line is adjacent to the first word line in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/12/2022